Citation Nr: 1635898	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left kidney cyst.

2.  Entitlement to service connection for left kidney cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2016, the Veteran testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bladder cyst has been raised by the record in a September 20123 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a November 2008 decision, the RO denied service connection for a renal cyst.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period. 

2.  Evidence associated with the record since the final November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for renal cyst and is neither cumulative nor redundant of evidence already of record.

3.  A left kidney cyst was not manifest during service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying the claim for service connection for a renal cyst is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the final November 2008 rating decision which denied service connection for a renal cyst; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  A left kidney cyst was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id. That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means." Id.   (quoting Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012)).  In any case, as the claims are reopened herein such notice is moot.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's / appellant's claims. Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through testimony, demonstrated actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided a VA examination for his claimed disability in November 2012.  The examiner provided a proper etiology opinion with rationale.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claim file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's (and now appellant's) claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

I. New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

The RO most recently previously denied service connection for a renal cyst in November 2008 essentially based on a finding that there was a diagnosis of and treatment for pyelonephritis in service there was no link between the current diagnosis of a left kidney cyst and military service that ended in 1968.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156, 20.1103. 

In June 2006, the Veteran requested to reopen his claim for a kidney cyst now claimed as left kidney cyst.  In November 2012, the RO denied service connection for a left kidney cyst, finding that the evidence submitted was not new and material.  The Veteran disagreed with the decision and perfected this appeal.  In a March 2013 Statement of the Case (SOC) the RO reopened the claim and denied service connection for a left kidney cyst.

Relevant evidence at the time of the November 2008 rating decision included service treatment records showing a diagnosis of and treatment for pyelonephritis while in service in 1967, service personnel records, the Veteran's statements, an undated statement from the Veteran's mother stating the Veteran had been treated for kidney disease in service, VA medical records showing a diagnosis of left kidney cyst in November 2007, and a June 2008 letter from Dr. H. R. Lippman stating that the renal cysts are benign and possibly resulting from the Veteran's earlier episodes of pyelonephritis.  

Since the final November 2008 rating decision, additional evidence has been added to the claim folder.  This includes a letter received in May 2012 from Dr. W. Huey stating that the Veteran has been his patient since April 2008 and he was aware of his diagnosis of kidney infection in service.  In the letter he also stated that it is possible that the earlier episodes of pyelonephritis were possibly a cause of the renal cysts.  

The additional information regarding a possible link between the in-service pyelonephritis in-service noise and the current left kidney cyst is new and not cumulative or redundant of information already of record.  This evidence is also material in that it suggests a relationship between currently diagnosed left kidney cyst and service and raises a reasonable possibility of substantiating the claim. 
Thus, the claim is reopened. 38 C.F.R. § 3.156 (c).





II. Service Connection

The Veteran is seeking service connection for a left kidney cyst.  He contends that his current left kidney cyst is related to the pyelonephritis diagnosed and treated in service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records show that the Veteran was diagnosed with and treated for pyelonephritis in April 1967.  At the time, he complained of pain in the kidney area, nausea, vomiting and headaches.  He was prescribed medication and bedrest.  In May 1967 he complained of dull pain in the kidneys and some burning on urination.  A lesion was noted on the penis and slight dysuria was noted.  No further treatment was noted in service.  A separation physical of May 1968 showed all systems normal but for the third distal phalanx finger of the right hand.  

VA outpatient treatment records show that a left kidney cyst was found on a November 2007 MRI.  

A June 2008 letter from Dr. H. R. Lippman states that renal cysts are benign and possibly resulting from his earlier episodes of pyelonephritis.  

A letter from Dr. W. Huey received in May 2012 notes that the Veteran has been his patient since April 2008 and he told him of his kidney infection in service.  He opined that it is possible that earlier episodes of pyelonephritis were possibly the cause of the renal cysts.  

The Veteran was afforded a VA examination in November 2012.  At the time, he was diagnosed with an inherited renal disorder and left renal cyst.  It was noted the Veteran had stones in the kidneys before which was treated with medication in 2009.  He had pyelonephritis in April 1967 in service.  A left exophytic cortical renal cyst was found on an October 2008 CT.  Currently, he has a benign neoplasm in a watchful waiting status.  After a review of the claim file and an examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's left kidney cyst is due to service.  The examiner reasoned that pyelonephritis does not cause cortical renal cysts.  

The Veteran testified at a videoconference hearing in May 2016.  At the time, he testified that Dr. Huey had told him that his renal cyst was possibly caused by the infection in service, but that he could not say it was the actual cause.  He testified that another physician, Dr. Butts, rendered a similar assessment.  He testified that he had a kidney infection in service and problems with the kidneys since then.  

Upon review of the evidence above, the Board notes that the Veteran has submitted two medical opinions suggesting that there may be a direct relationship between the Veteran's left renal cyst and his in-service pyelonephritis.  Indeed, both the June 2008 letter form Dr. H. R. Lipmann and the May 2012 letter form Dr. W. Huey state that it is possible that the in-service pyelonephritis was the cause of the current left kidney cyst.  

The Board finds such statements, in and of themselves, to be too general or speculative, couched only in terms of possibility rather than probability, to support an award of service-connection at this time.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Furthermore, the Veteran himself stated at the hearing that Dr. W. Huey had stated that he could not say the in-service pyelonephritis was the actual cause of the current left kidney cyst.  Therefore, the Board places little to no probative weight on these opinions.  

The private opinions are outweighed by that of the November 2012 VA examiner.  That examiner explained reviewed the file, acknowledged the pyelonephritis in service, documented the pertinent medical findings in and post service related to the kidneys and examined the Veteran.  The examiner thereafter opined that the current left kidney cyst is not related to service and provided a reasoning that pyelonephritis does not cause the kind of cyst the Veteran has, a cortical renal cyst.  The Board affords this opinion great probative weight as it was based on a review of the file, an examination of the Veteran and was supported by a full rationale.  

The Board has considered the Veteran's assertions that his left kidney cyst is related to service.  The appellant is competent to report that which he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  However, such lay/medical evidence is entitled to no greater weight than the statements from the professionals.

The Board also acknowledges assertions by the Veteran that he has suffered from kidney problems since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, the Board cannot find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The first post-service record of a finding of a kidney cyst is not until 2007 which is close to 40 years post service.  Prior to that, the only other treatment for any kidney related problems was not until 2002 when the Veteran was treated for kidney stones.  Nothing in those records suggests an origin dating to service.  Rather, the complaints appear to be of recent origin.  Significant is the fact that VA outpatient treatment records show the Veteran was receiving medication for other conditions which implies he was seeking treatment for other conditions prior to the diagnosis of the current left kidney cyst noted in 2007.  

It is important to point out that the Board does not find that the Veteran's lay statements of recurring kidney problems lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of or treatment for any kidney infections post-service when other complaints are documented and the normal examination of the genitourinary system at separation.

In sum, the Board finds the November 2012 opinion by the VA examiner (which was based on the Veteran's medical history and supporting data, as well as a reasoned supporting rationale) to be of greater probative value than the  private physician's speculative opinions and the Veteran's lay contentions regarding the etiology of his left kidney cyst.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008). 

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's left kidney cyst has not been shown by probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a left kidney cyst is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


The application to reopen a claim of entitlement to service connection for left kidney cyst is granted.


Service connection for a left kidney cyst is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


